Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1 April 2021.  Claims 1-2, 4, 9-11, 14-15, 17, 19-20 have been amended.  Claims 3, 16 have been canceled.  Claims 1-2, 4-15, 17-21 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navda et al. (US 2017/0032138 A1) in view of Grandhi et al. (US 2009/0240735 A1) and further in view of Mahaffey et al. (US 2014/0201681 A1).

Claim 1.  Navda discloses a method comprising: 
receiving, by an assistant accessible by a computing device of a user, data, a data transfer tool extracts data from a source app in response to a user interacting with the source app (P. 0004) and the extracted data is formatted as a task that represents an activity (P. 0005) an in –app assistant app subscribes to the tasks (P. 0127) to receive a generated task (P. 0128) The in –app assistant app receives the task data,
the assistant includes one or more first-party agents, based on the task, the in –app assistant app retrieves and formats a relevant response from a local data source (as opposed to a remote data source) (P. 0127) In the context of Navda, a source app is not analogous to a first party agent, a first party agent is what the in –app assistant app accesses or initiates in response to a task generated from interaction with a source app; since a local data source would be native to the device, as opposed to a remote data source, the local data source is analogous to the claimed first-party agent; in light of Applicant’s specification at Paragraph 0032, which states that first party agents may share a common developer with the operating system of the device, agents (apps) that share a common publisher with the device operating system will be added by Mahaffey
processing, by the assistant, the … data to identify one or more inferred intents, of the user, based on based on a user’s interaction with a source app (not a first party agent), the data transfer tool interprets the user’s interaction (movie content in a messaging app) and generates a task, the in –app assistant app uses the task to determine information the user is interested in, e.g. movie, recipe, current news event, music, celebrity personality, weather, etc, accesses a relevant agent and generates a response with the inferred information, e.g. local movie theaters showing the movie with times and prices, movie reviews, etc (P. 0128), the data transfer tool uses user inputs and actions to predict user intentions, desires, and/or goals to initiate or otherwise control or interact with one or more inputs, outputs, actions, or functional features of the Data Transfer Tool (P. 0160) The data transfer tool is able to infer a user’s intentions through a user’s input and actions, and provides a relevant task to the in –app assistant app, and the in –app assistant app accesses a relevant agent and generates a response to the user with the relevant information; 
identifying, by the assistant, based on the one or more inferred intents, of the user, identified from the … data, and from a plurality of third-party agents accessible by the computing device, a third-party agent, of the third-party agents, using the … data, authorized third party destination apps can be developed by independent app developers to receive information via a subscription (analogous to the claimed third party apps) (P. 0051) based on the task, the in –app assistant app retrieves and formats a relevant response from a remote data source (as opposed to a local data source) (P. 0127) or based on a user’s behaviors, the data transfer tool may initiate a third party app, or ask the user if a third party app should be initiated (P. 0137) or, based on extracted data from a source app, present relevant sponsored apps (P. 0137) The remote data source and independently developed third party apps, analogous to the claimed third party agents, are distinguished from the local data source, which is analogous to the claimed first party agent, and 
wherein the first-party agents and the third-party agents are software agents, the data transfer tool/in –app assistant app may access local or remote data sources (P. 0127) or suggest or initiate third party apps (P. 0135, 0137); 
selecting, by the assistant, a particular agent to recommend to perform the one or more actions using the … data, the particular agent being one of the first- party agents or the identified third-party agent, the data transfer tool/in , 
wherein selecting the particular agent comprises: determining that the particular agent is registered with the one or more inferred intents, of the user, identified from the image data, third-party app developers construct destination apps with subscription capabilities for accessing and consuming tasks (P. 0054) destination apps interested in subscribing to specific tasks register with the Data Transfer Tool to request task subscription authorizations (P. 0055); and 
responsive to selecting the particular agent to perform the one or more actions associated with the … data, causing, by the assistant, the particular agent to at least initiate performance of the one or more actions using the … data, based on the task data, the in –app assistant app presents relevant data to the user (P. 0127) the data transfer tool may initiate a third party app, or ask the user if a third party app should be initiated (P. 0137).

Navda does not explicitly disclose receiving, by an assistant accessible by a computing device of a user, image data from an image sensor in communication with the computing device, as disclosed in the claims.  However, Navda discloses the data transfer tool receives input from a natural user interface (NUI) (P. 0159) the NUI uses image sensors to capture user's facial .  That is, while Navda discloses the data transfer tool uses a NUI including image capture sensors to capture the users’ facial expressions and body movements, Navda does not explicitly disclose that the image data captured by the data transfer tool is provided to the in –app assistant tool, though, the examiner believes that this was intended in Navda as one of the ways a user may interact with the system.  However, in the same field of invention, Grandhi discloses a using an integrated camera (P. 0047) to capture an image (P. 0107).  Therefore, considering the teachings of Navda and Grandhi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by an assistant accessible by a computing device of a user, image data from an image sensor in communication with the computing device with the teachings of Navda.  One would have been motivated to combine receiving, by an assistant accessible by a computing device of a user, image data from an image sensor in communication with the computing device with the teachings of Navda in order to make Navda more flexible by expanding the modes of interaction with the in –app assistant app data transfer tool by allowing a user to use the natural user interface image capture sensors to capture a user’s facial expression and/or body movements to more intuitively 

Navda does not disclose one or more first-party agents … share a common publisher with the assistant; wherein the third-party agents do not share the common publisher with the assistant, as disclosed in the claims.  Applicant’s specification at Paragraph 0032 states that first party agents may share a common developer with the operating system of the device and third party agents may not share a common developer with the operating system of the device.  While Navda discloses local and remote data sources and third party destination apps, including third party apps developed by independent developers, Navda does not explicitly distinguish between non-independently developed data sources and third party apps and independently developed third party apps.  Navda discloses authorized third party destination apps can be developed by independent app developers to receive information via a subscription (analogous to the claimed third party apps) (P. 0051).  In the same field of invention, Mahaffey discloses the mobile device includes applications executed through the operating system and that can be either or both resident applications that are provided as part of the device, or downloaded or third-party applications that may be obtained by a vendor, such as app store (P. 0034) Mahaffey clearly distinguishes between apps provided by the device manufacturer and third party apps.  Therefore, considering the teachings of Navda, Grandhi combine one or more first-party agents … share a common publisher with the assistant; wherein the third-party agents do not share the common publisher with the assistant with the teachings of Navda and Grandhi.  One would have been motivated to combine one or more first-party agents … share a common publisher with the assistant; wherein the third-party agents do not share the common publisher with the assistant with the teachings of Navda and Grandhi in order to allow Navda to be more flexible by providing a larger platform of a variety of apps produced by a diverse field of app developers.

Navda does not disclose the image data captures a physical environment of the user; processing … the image data … from the image data capturing the physical environment of the user; identifying … from the image data capturing the physical environment of the user, and a third-party agent … capable of performing one or more actions using the image data; selecting … a particular agent … using the image data; determining that the particular agent is registered … from the image data capturing the physical environment of the user; responsive to selecting the particular agent … actions associated with the image data, capturing the physical environment of the user; causing, by the assistant … initiate performance of the one or more actions using the image data capturing the physical environment of the user, as disclosed in the claims.  However, Grandhi discloses the system may automatically generate a publication for an item or service based on an image (e.g., a picture of a product or other identifying information associated .  Therefore, considering the teachings of Navda, Grandhi and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the image data captures a physical environment of the user; processing … the image data … from the image data capturing the physical environment of the user; identifying … from the image data capturing the physical environment of the user, and a third-party agent … capable of performing one or more actions using the image data; selecting … a particular agent … using the image data; determining that the particular agent is registered … from the image data capturing the physical environment of the user; responsive to selecting the particular agent … actions associated with the image data, capturing the physical environment of the user; causing, by the assistant … initiate performance of the one or more actions using the image data capturing the physical environment of the user with the teachings of Navda, Grandhi and Mahaffey.  One would have been motivated to combine the image data captures a physical environment of the user; processing … the image data … from the image data capturing the physical environment of the user; identifying … from the image data capturing the physical environment of the user, and a third-party agent … capable of performing one or more actions using the image data; selecting … a using the image data; determining that the particular agent is registered … from the image data capturing the physical environment of the user; responsive to selecting the particular agent … actions associated with the image data, capturing the physical environment of the user; causing, by the assistant … initiate performance of the one or more actions using the image data capturing the physical environment of the user with the teachings of Navda, Grandhi and Mahaffey to provide a flexible mechanism for allowing users to search and identify items for consumption, particularly in the area of content retrieval, including economic transactions, social transactions and business transactions (Grandhi: P. 0003).

Claim 2.  Navda, Grandhi and Mahaffey disclose the method of claim 1, and Navda further discloses prior to selecting the particular agent to perform one or more actions using the image data capturing the physical environment of the user: receiving, by the assistant, from each of the third-party agents, a registration request that includes one or more third-party intents associated with each respective third-party agent; and registering, by the assistant, each of the third-party agents with the one or more  third-party intents associated with each respective third-party agent, destination apps interested in subscribing to specific tasks register with the Data Transfer Tool to request task subscription authorizations (P. 0055) All destination apps in Navda subscribe to specific tasks, including third party apps.  

Claim 3. (Canceled)  

Claim 4.  Navda, Grandhi and Mahaffey disclose the method of claim 1, and Navda further discloses wherein identifying the third-party agent, of the third-party agents, further comprises:  
identifying one or more third-party agents, of the third-party agents, that are registered with at least one of the one or more inferred intents, of the user, identified from the image data, destination apps interested in subscribing to specific tasks register with the Data Transfer Tool to request task subscription authorizations (P. 0055); 
determining, based on information related to each of the one or more third-party agents and the one or more inferred intents, of the user, identified from the image data capturing the physical environment of the user, a ranking of the one or more third-party agents, a UI presents the user with a list or other identifying information that defines or specifies which destination apps are subscribing to particular tasks or task categories (P 0057) relevant sponsored apps are presented by the data transfer tool and/or the in –app assistant app in response to information scraped from modeled source apps by the data transfer tool (P. 0137); and 
identifying, based at least in part on the ranking, from the one or more third-party agents, the third-party agent, relevant sponsored apps are presented by the data transfer tool and/or the in –app assistant app .  

Claim 5.  Navda, Grandhi and Mahaffey disclose the method of claim 4, and Navda further discloses wherein the information related to each of the third-party agents from the one or more third-party agents includes at least one of: a popularity score, apps may be identified by frequency of use (popularity) (P. 0135), a relevancy score, relevant sponsored apps are presented by the data transfer tool and/or the in –app assistant app in response to information scraped from modeled source apps by the data transfer tool (P. 0137), a usefulness score, an importance score associated with each of the one or more intents, a user satisfaction score, and a user interaction score.  

Claim 6.  Navda, Grandhi and Mahaffey disclose the method of claim 4, and Navda further discloses determining the ranking of the one or more third-party agents comprises: 
applying, by the assistant, as input to a machine learning system, the information related to each of the one or more third-party agents and the one or more intents, the data transfer tool observes a user’s behavior to determine which apps to suggest or initiate (P. 0135); 
receiving, by the assistant, as output from the machine learning system, a respective score for each of the one or more third-party agents, where apps ; and 
determining, based on the respective score for each of the one or more third-party agents, the ranking of the one or more third-party agents, apps are ranked by frequency based on specific situations (P. 0135) and ranked and presented by relevance (P. 0137).  

Claim 7.  Navda, Grandhi and Mahaffey disclose the method of claim 6, and Navda further discloses selecting the particular agent to recommend to perform the one or more actions associated with the image data further comprises: 
applying, by the assistant, as input to the machine learning system, information related to each of the first-party agents and the one or more intents, the data transfer tool observes a user’s behavior to determine which apps to suggest or initiate (P. 0135); 
receiving, by the assistant, as output from the machine learning system, a score for each of the first-party agents, where apps may be ranked by frequency of use in the specifically observed situations, e.g. if a user is observed (via generation of tasks) to .

Navda does not disclose determining whether the respective score for the identified third-party agent, from the one or more third-party agents, exceeds the score for each of the first-party agents; responsive to determining that the respective score for the identified third-party agent from the one or more third-party agents exceeds the score for each of the first-party agents, selecting, by the assistant, the identified third-party agent as the particular agent to recommend to perform the one or more actions associated with the image data.  That is, Navda does not distinguish between first party agents and third party agents, Mahaffey distinguishes between first party and third party agents (apps).  However, Mahaffey discloses the mobile device includes applications executed through the operating system and that can be either or both resident applications that are provided as part of the device, or downloaded or third-party applications that may be obtained by a vendor, such as app store (P. 0034) Mahaffey clearly distinguishes between apps provided by the device manufacturer and third party apps.  Therefore, considering the teachings of Navda, Grandhi and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine  with the teachings of Navda, Grandhi and Mahaffey.  One would have been motivated to combine determining whether the respective score for the identified third-party agent, from the one or more third-party agents, exceeds the score for each of the first-party agents; responsive to determining that the respective score for the identified third-party agent from the one or more third-party agents exceeds the score for each of the first-party agents, selecting, by the assistant, the identified third-party agent as the particular agent to recommend to perform the one or more actions associated with the image data with the teachings of Navda, Grandhi and Mahaffey in order to allow Navda to be more flexible by providing a larger platform of a variety of apps produced by a diverse field of app developers and allowing users to choose from a larger set of apps.

Claim 8.  Navda, Grandhi and Mahaffey disclose the method of claim 4, and Navda further discloses determining the ranking of the one or more third-party agents further comprises applying, by the assistant, as input to a machine learning system, contextual information associated with the computing device, where apps may be ranked by frequency of use in the specifically observed situations, e.g. if a user is observed (via generation of tasks) to frequently .  

Claim 9.  Navda, Grandhi and Mahaffey disclose the method of claim 1, and Mahaffey further discloses a user captures an image with a cellular phone using an assistant app and the assistant app transmits the image or information derived from the image to a server to be processed by an appropriate module (P. 0031).  Therefore, considering the teachings of Navda, Grandhi and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine causing the particular agent to perform the one or more actions using the image data comprises transmitting, by the assistant, to a remote computing system associated with the particular agent, at least a portion of the image data to cause the remote computing system associated with the particular agent to perform the one or more actions using the image data with the teachings of Navda, Grandhi and Mahaffey.  One would have been motivated to combine causing the particular agent to perform the one or more actions using the image data comprises transmitting, by the assistant, to a remote computing system associated with the particular agent, at least a portion of the image data to cause the remote computing system associated with the particular agent to perform the one or more actions using the image data with the teachings of Navda, 

Claim 10.  Navda, Grandhi and Mahaffey disclose the method of claim 1, and Navda further discloses causing the particular agent to initiate performance of the one or more actions using the image data comprises outputting, by the assistant, a request on behalf of the particular agent for user input associated with at least a portion of the image data, the in –app assistant app may suggest information to be entered into third-party apps that are not themselves modified to subscribe to tasks extracted by the Data Transfer Tool (P. 0132).  

Claim 11.  Navda, Grandhi and Mahaffey disclose the method of claim 1, and Navda further discloses causing the particular agent to initiate performance of the one or more actions using the image data comprises causing, by the assistant, the particular agent to launch an application from the computing device to perform the one or more actions using the image data, wherein the application is different than the assistant, in various implementations, destination apps are automatically invoked, initiated, or otherwise executed by the Data Transfer Tool whenever a subscribed task becomes available (P. 0056) wherein the data sources may be local (P. 0127) the data transfer tool may automatically initiate and populate the fields .  

Claim 12.  Navda, Grandhi and Mahaffey disclose the method of claim 1, and Navda further discloses each third-party agent of the third-party agents is associated with a respective third-party service that is accessible from the computing device, examples of third party apps include movie, recipe, current news event, music, celebrity personality, weather, etc. apps (P. 0128) a cab a reservation app, a flight booking apps (P. 0135).  

Claim 13.  Navda, Grandhi and Mahaffey disclose the method of claim 12, wherein the respective third- party service associated with each of the third-party agents is different from services provided by the assistant, the assistant is the in-app assistant app (P. 0127) examples of third party apps include movie, recipe, current news event, music, celebrity personality, weather, etc. apps (P. 0128) a cab a reservation app, a flight booking apps (P. 0135).  

Claim(s) 14, 15, 17, 18 is/are directed to computing device (comprising: a camera; an output device; an input device; at least one processor; and a memory storing instructions that, when executed, cause the at least one processor to execute an assistant) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 4, 5 and is/are rejected under the same rationale.

Claim 16. (Canceled)  

Claim(s) 19, 20 is/are directed to non-transitory computer-readable storage medium (comprising instructions that, when executed by at least one processor of a computing device, provide an assistant) claim(s) similar to the method claim(s) of Claim(s) 1, 2 and is/are rejected under the same rationale.

Claim 21.  Navda, Grandhi and Mahaffey disclose the method of claim 1, and Navda further discloses each of the one or more first-party agents are registered with one or more first-party intents associated with each respective first- party agent, destination apps interested in subscribing to specific tasks register with the Data Transfer Tool to request task subscription authorizations (P. 0055) In Navda, all apps are registered.

Response to Arguments
Applicant’s arguments, see Applicant Argument/Remarks Made in an Amendment, filed 1 April 2021, with respect to Claims 19 and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejections of Claims 19 and 20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 14, 19 have been considered but are moot because the new ground of rejection does not rely on any reference 
The applicant argues:
In particular, independent claim 1 is amended herein to include: “receiving, by an assistant accessible by a computing device of a user, image data from an image sensor in communication with the computing device, wherein the assistant includes one or more first-party agents that share a common publisher with the assistant and wherein the image data captures a physical environment of the user:”, “processing, by the assistant, the image data to identify one or more inferred intents, of the user, from the image data capturing the physical environment of the user:”, “identifying, by the assistant, based on the one or more inferred intents, of the user, identified from the image data capturing the physical environment of the user, and from a plurality of third-party agents accessible by the computing device, a third-party agent, of the third-party agents, capable of performing one or more actions using the image data, wherein the third-party agents do not share the common publisher with the assistant, and wherein the first- party agents and the third-party agents are software agents;”, “selecting, by the assistant, a particular agent to recommend to perform the one or more actions using the image data, the particular agent being one of the first-party agents or the identified third-party agent, wherein selecting the particular agent comprises: determining that the particular agent is registered with the one or more inferred intents, capturing the physical environment of the user;”, and “responsive to selecting the particular agent to perform the one or more actions associated with the image data capturing the physical environment of the user, causing, by the assistant, the particular agent to at least initiate performance of the one or more actions using the image data capturing the physical environment of the user.”
The examiner has combined new prior art reference Grandhi with Navda and Mahaffey to reject the amended claims.
Navda discloses a data transfer tool that works with an in –app assistant app.  The data transfer tool may use a natural user interface comprising image sensors to capture images of a user’s facial expressions and body movement to predict user intentions, desires, and/or goals and to initiate, terminate, or otherwise control or interact with one or more inputs, outputs, actions, or functional features of the data transfer tool.  However, Navda does not explicitly disclose that the data transfer tool provides the information derived from the captured user images, wherein the image data captures a physical environment of the user, and the predicted user intentions to the in –app assistant app.  Navda further discloses that a user may be interacting with a source app, for example, a messaging app.  The messaging app may receive input from a user or receive a message from another user.  The in –app assistant app scraps, or extracts, information form the source app and creates a task.  The task data is then used to access a third party destination app to fulfill the task.  For example, if a user posts or receives a message about booking a flight, the in –app assistant app will either 
Grandhi discloses a using an integrated camera to capture an image.  The system may automatically generate a publication for an item or service based on an image (e.g., a picture of a product or other identifying information associated with a product) when the image is transmitted to a publication system, wherein a client may offer information on products or services, and the client is an ecommerce client and offers a catalog of products.  A search related to a first product may return results for a second product associated with the first service based on a picture of a product or an image of identifying information associated with the product, automatically generating a publication for an item or service, including an advertisement, product listing, or auction listing, such as in an ecommerce system.  The networked system may provide a number of publishing, listing and price-setting mechanisms whereby a seller may list (or publish information concerning) goods or services for sale, a buyer can express interest in or indicate a desire to purchase such goods or services, and a price can be set for a transaction pertaining to the goods or services.  Store applications allow a seller to group listings within a "virtual" store, which may be branded and otherwise personalized by and for the seller, and may offer promotions, incentives and features that are specific 
Mahaffey discloses that a user device may include applications executed through the operating system and that can be either or both resident applications that are provided as part of the device, or downloaded or third-party applications that may be obtained by a vendor, such as app store.  Combining Mahaffey with Navda specifically identifies the non-independently developed apps as apps sharing a common publisher with the in –app assistant app.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/26/2021
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177